 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 464MGM Grand Hotel, Inc. and Bruce Esgar, Petitioner and Local Joint Executive Board of Las Vegas, Culinary Workers Union, Local 226, and Bar-tenders Union, Local 165, affiliated with Hotel Employees and Restaurant Employees Interna-tional Union, AFLŒCIO.  Cases 28ŒRDŒ776, 28ŒRDŒ785, and 28ŒRDŒ7861 September 30, 1999 DECISION ON REVIEW AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX, LIEBMAN, BRAME, AND HURTGEN By letter dated June 17, 1997, and Decision and Orders dated October 27 and December 3, 1997, the Regional Director for Region 28 dismissed the Petitioner™s decerti-fication petitions in the above-captioned proceedings finding that the Employer™s voluntary recognition barred the petitions because a reasonable time to bargain had not elapsed at the time the petitions were filed.2  The Petitioner filed timely requests for review of the Re-gional Director™s dismissals.  The Board has carefully reviewed the record and the Petitioner™s requests for re-view.  The Board grants the Petitioner™s requests for re-view and, on review, affirms the Regional Director™s conclusion that a reasonable time to bargain had not elapsed and the petitions should be dismissed as barred by the Employer™s voluntary recognition of the Union.  Facts Background:  The Employer is one of the largest em-ployers in the Las Vegas area.  Its operations include a 5005-room hotel, several restaurants, casino areas, and other attractions.  On November 15, 1996, pursuant to a card check, the Employer voluntarily recognized the Un-ion as the exclusive collective-bargaining representative of its employees.3  At that time, there were approxi-mately 2900 employees.  This number increased to ap-proximately 3100 employees in at least 53 separate clas-sifications by October 1997.  Although the Employer has been in existence for some time and had a number of established employment policies at the time it recognized the Union, the Employer had never bargained with a un-ion for a collective-bargaining agreement.4                                                                                                                      1 The Petitioner™s motion to consolidate the captioned cases is granted. 2 Case 28ŒRDŒ776 (Petition I) was filed on April 17, 1997; Case 28ŒRDŒ785 (Petition II) was filed on September 16, 1997; and Case 28ŒRDŒ786 (Petition III) was filed on November 6, 1997.   3 The Petitioner, in his requests for review, takes issue with the man-ner in which the Union obtained its initial showing of interest.  Our dissenting colleague, Member Brame, also casts doubt on the card check.  However, two unfair labor practice charges filed over the law-fulness of the Employer™s voluntary recognition of the Union were investigated and considered and deemed to be without merit by Region 28.  The Charging Parties™ appeals of those determinations were subse-quently denied by the General Counsel.  Accordingly, we find Member Brame™s suggestion that the card check was ﬁsuspiciousﬂ and therefore invalid to be without basis.  Further, there is absolutely nothing in the record indicating that the Union™s organizing campaign was ﬁunsuc-cessfulﬂ as characterized in Member Brame™s dissenting opinion.  In-deed, at the time the Employer commenced bargaining with the Union, the Union had obtained signed authorization cards from a majority of employees in the unit. The Negotiation Process: Although the Union has ne-gotiated contracts with many other Las Vegas employers, the Union rarely drafts such agreements ﬁfrom scratchﬂ but instead uses an existing agreement as a model for its negotiations.  From the outset, however, the Union and the Employer agreed to structure their bargaining and ultimately their agreement, in a different manner and draft their initial contract from the ground up.  Instead of using a traditional ﬁhierarchicalﬂ approach to bargaining where representatives of the Employer and the Union meet and negotiate the contract, the Union assisted in forming a number of committees, subcommittees, and task forces composed of both union representatives and employees to study each aspect of the contract, evaluate employee satis-faction with existing practices, and draft and evaluate proposals.5  Small groups of employees and union repre-sentatives also met to set the agenda for the employee meetings and narrow the topics for discussion in the em-ployee meetings.  Finally, the Employer and union repre-sentatives met periodically to track the progress of the negotiations and pinpoint potential problems. The goal of the negotiation process between the Em-ployer and the Union was to put in place a ﬁliving con-tractﬂ that would provide for a problem-solving mecha-nism by which the parties could discuss and resolve problems and issues arising during the term of the con-tract that are not specifically addressed or contemplated by the contract.  This way, the contract would provide the parties with flexibility to solve problems during the contractual term.  The Union enlisted the aid of consult-ants from the San Francisco area in designing the living contract concept and drafting those portions of the con-tract.  As a number of hotel-casinos of similar size to the Employer had recently opened in the Las Vegas area, the parties contemplated that their efforts and the innovative MGM contract would serve as a leading example that could be a model for these hotels and casinos in the Las Vegas area in their collective bargaining.6  4 The Employer has been open since December 1993, and when it recognized the Union the Employer had its own wage, benefit, insur-ance, and pension structure.  The Employer™s recognition of the Union followed years of picketing and demonstration by the Union and vari-ous employee supporters.  5 For instance, a task force was established to resolve griev-ance/arbitration procedures.  Another task force studied transfers, pro-motions, seniority, and training.  Yet another task force was assigned to issues in the housekeeping department.  During the course of these negotiations, these task forces both evaluated existing employment terms and negotiated new terms.  Subcommittee minutes entered into the record indicate that numerous proposals and counterproposals were submitted and evaluated by the workweek, schedules, and layoffs sub-committee, as well as by the flextime subcommittee.   6 The Union is the collective-bargaining representative at approxi-mately 35Œ40 hotel-casinos in Las Vegas.  Historically, the Union 329 NLRB No. 50  MGM GRAND HOTEL 465The Initial Bargaining Sessions Prior to Petition
 I: Pe-
tition I was filed on April 17, 1997, 5 months after the 
Employer™s recognition of the Union.  Approximately 1 
week after recognition, a committee of 70 employees met 
in prenegotiation meetings to discuss the negotiation 
process.  In December 1996 and January 1997, the Union 
and approximately 90 employee volunteers canvassed the 

unit to discern the employees™ 
preferences as to what the 
contract should contain.  The Union also commissioned 
an outside firm to conduct a formal poll of the unit em-
ployees™ preferences.  On January 27 and 29, 1997, the 
employee committees met to dr
aft contract proposals for 
their departments as well as overall proposals, and the 

Union formed several employee subcommittees to work 
on bargaining proposals.   
The parties™ first main negotiating session was sched-
uled for February 21, 1997, among the union negotiators 

and officers, approximately 
40 employees, and represen-
tatives of the Employer.  However, this meeting was 
postponed because the Employer™s main negotiator had 
taken ill.  The first main bargaining session took place on 
March 3, 1997, and was subsequently followed by four 
other similar ﬁmainﬂ bargaining sessions, including two 
2-day sessions at which the Employer and the Union 
presented and bargained over extensive proposals and 
counterproposals, and set up joint task forces to examine 
specific issues.  During these 
sessions, the parties agreed 
on, inter alia, the preamble,
 labor-management coopera-
tion language, a portion of the recognition clause, politi-
cal contribution deductions, union representatives and 
communications, and dues checkoff.  The parties also 
discussed subcontracting, contract duration, gratuity 
policies, the status of inform
ation requests, and the status 
of the task force subcommittee discussion; they agreed in 
principle to successorship contract negotiation issues and 

expediting future negotiations.  In addition to the ﬁmainﬂ 
bargaining sessions, the parties engaged in five joint task 
force committee meetings.  Wi
thin 2Œ1/2 weeks of the 
filing of Petition I, the Employer and the Union held two 
additional main sessions to discuss subcontracting, bene-
fits, wages, and a guaranteed workweek. 
Bargaining Sessions between Petition I and Petition II:
 Between the dismissal of Petition I on June 17, 1997, and 
the filing of Petition II on September 16, 1997, the Em-
ployer and the Union engaged in approximately 10 addi-
tional bargaining sessions, meetings between both par-
ties™ chief negotiators, and over 20 task force meetings.  
The parties also initiated a series of ﬁsmall groupﬂ meet-
                                                                                            
 selects one or more Las Vegas hotel
-casino employers as being repre-
sentative of the other employers with
 which to negotiate an agreement 
that would serve as a model for th
e successor agreements with those 
other employers.  It is difficult to 
compare the instant negotiations with 
others in the industry, as few involve
 the drafting of an initial contract 
from the ground up, as here.  The record reflects one instance involving 
the Santa Fe Hotel in which the pa
rties have engaged in ongoing nego-
tiations for an initial contract over the course of years.  
ings to expedite bargaining.  The parties reached agree-
ment on contract language concerning: a recognition 
clause; a successorship clause; flextime provisions gov-
erning vacation, holiday, person
al and sick leave; leaves 
of absence; jury duty; transfers/promotions/seniority; 
management rights; discipline; gratuities/paychecks; 
meals and breaks; uniforms; savings clause; confidential-

ity and disclosure; training; nondiscrimination; past prac-
tices; and dispute resolution (grievance-arbitration). 
Within 2 weeks of the filing of Petition II on Septem-
ber 16, 1997, the parties met for another negotiating ses-

sion in which they agreed on a goal of completing nego-
tiations by October 15, 1997.  However, the parties also 
agreed that if they did not reach a final agreement by this 
date they would continue to negotiate.  By Decision and 
Order, the Regional Director dismissed Petition II on 
October 27, 1997. 
Bargaining Following Petition II
: Between October 3 
and November 8, 1997, the parties met for 10 additional 

main negotiating sessions, including small and large 
group sessions and a meeting between the Employer™s 
and the Union™s principals.  
The parties also conducted 
several task force meetings during this period.  By Octo-

ber 24, 1997, the parties had agreed upon the terms in-

corporating the concept of the ﬁliving contract.ﬂ  On No-
vember 5, 1997, the parties also finalized agreement on 
transfers, promotions, seniority, dispute resolution (arbi-
tration), successorship, gratuitie
s, wages, and paychecks.  
Several issues, however, remained to be resolved.  Some 

of these issues were on the verge of resolution, while 
others were ongoing, such as future operations, employ-
ment procedures (recruitment,
 referrals, dispatch), and 
workweek scheduling. 
Petition III was filed November 6, 1997.  On the same 
day, the parties held two additional small group meet-
ings.  In addition, the parties held a bell department task 
force meeting on November 7, which finalized agree-
ment on issues related to tips and gratuities within that 
department.  Also on November 7, the parties™ respective 
principals met at the Employer™s facility.  On November 
8, 2 days after the filing of Petition III, the parties 
reached a final agreement on 
retirement benefits, medical 
benefits, a child care center, management rights, and no-
strike/no-lockout provisions.  It was also on this date that 

the parties completed their negotiations on a tentative 
contract.  On November 13, 1997, the Union held infor-
mational sessions and ratification meetings.  At those 
meetings, the employees ratifie
d the contract by a vote of 
740 to 103.  On that same date, the parties formally exe-

cuted the contract. 
Analysis 
As a means of achieving industrial peace, the Board 
seeks to balance the competi
ng goals of effectuating em-
ployee free choice while promoting voluntary recogni-
tion and protecting the stability of collective-bargaining 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466relationships
.  Ford Center for the Performing Arts
, 328 
NLRB 1, slip op. at 1 (1999), citing 
Smith™s Food & 
Drug Centers,
 320 NLRB 844, 846 (1996).  It is a long-
established Board policy to promote voluntary recogni-
tion and bargaining between employers and labor organi-
zations, as a means of promoting harmony and stability 
of labor-management relations.  See, e.g
., Smith™s Food 
& Drug Centers
, supra at 846
; NLRB v. Broadmoor 
Lumber Co.
, 578 F.2d 238, 241 (9th Cir. 1978) (noting 
that ﬁ[v]oluntary recognition is a favored element of na-

tional labor policyﬂ).  The Board encourages voluntary 
recognition and bargaining by permitting the parties ﬁa 
reasonable time to bargain 
and to execute the contracts 
resulting from such bargaining.ﬂ  
Keller Plastics Eastern, 
Inc.
, 157 NLRB 583, 587 (1966).  Thus, when an em-
ployer voluntarily recognizes a union, based on a demon-
stration of majority support,
7 the parties are entitled to 
rely on ﬁ‚the continuing repr
esentative status of the law-
fully recognized union for a reasonable period of time™ 

even though, in fact, the union may have lost its majority 
in the unit.ﬂ  
Blue Valley Machine & Mfg. Co.,
 180 NLRB 298, 304 (1969), quoting 
Keller Plastics
, supra at 
587.   
This presumption of continuing majority status is not 
based on an absolute certainty that the union™s majority 
status will not erode.  Rather, it is a policy judgment 
which seeks to ensure that the bargaining representative 
chosen by a majority of employees has the opportunity to 
engage in bargaining to obtain a contract on the employ-
ees™ behalf without interruption.  The ability to select a 

bargaining representative would otherwise be meaning-
less.  At a minimum, then, this presumption allows a 
labor organization freely chosen by employees to con-
centrate on obtaining and fair
ly administering a collec-
tive-bargaining agreement without worrying that, unless 
it produces immediate results, it will lose majority sup-
port and be decertified.  See 
Ray Brooks v. NLRB
, 348 
U.S. 96, 101 (1954).  This presumption also removes 
from the employer the temptation to delay the bargaining 
process in the hope that such a delay will undermine the 
majority support of the union.  See 
Keller Plastics
, supra 
at 587. 
What constitutes a ‚ﬁreasonable time™ is not measured 
by the number of days or months spent in bargaining, but 

by what transpired and what was accomplished in the 
bargaining sessions.ﬂ  
Ford Center for the Performing 
Arts, supra, slip op. at 1, citing 
Royal Coach Lines
, 282 
NLRB 1037, 1038 (1987).  In determining whether a 
reasonable time has passed, 
the Board examines the fac-
tual circumstances unique to the parties™ recognition and 
bargaining to determine whether, under the circum-
stances, the parties have had sufficient time to reach 
                                                          
 7 It has been the Board™s longstanding policy that employees are not 
limited only to a Board election in 
the selection of their bargaining 
representative.  See 
NLRB v. Gissel Packing Co.,
 395 U.S. 575 (1969). 
agreement.  In so doing, the 
Board looks to the degree of 
progress made in negotiations, whether or not the parties 

were at an impasse, and whether the parties were negoti-
ating for an initial contract.  See 
Ford Center for the Per-
forming Arts
, supra, slip op. at 1; 
N. J. MacDonald & 
Sons, Inc
., 155 NLRB 67, 71Œ72 (1965).  By this policy, 
the Board seeks to enable newly established bargaining 

relationships to become productive and harmonious. 
Particularly, where the par
ties are negotiating an initial 
contract, the Board recognizes the attendant problems of 
establishing initial procedures, rights, wage scales, and 
benefits in determining whether a reasonable time has 
elapsed.  Ford Center for the Performing Arts
, supra, slip 
op. at 1; 
N. J. MacDonald & Sons, Inc.,
 supra at 71Œ72.  
The Board also recognizes that establishing such initial 

procedures and contract terms may take time that is not 
required in those instances 
where ﬁa bargaining relation-
ship has been established over a period of years and one 
or more contracts have been previously executed.ﬂ  
N. J. MacDonald & Sons,
 supra at 72.  The Board has also 
expressed its reluctance to ne
gate good-faith bargaining 
for an initial contract when the parties™ efforts are on the 
verge of reaching finality.  
Ford Center for the Perform-
ing Arts
, supra, slip op. at 2. 
In the instant case, we agree with the Regional Direc-
tor that a reasonable time to bargain had not yet passed 
by the time each of the three petitions was filed.  As an 
initial matter, the contract the parties set out to establish 
was unique in many respects.  The Employer is among 
the largest hotels in the world and its operations are 
among the largest on the Las Vegas strip.  The unit itself 
is also very large, exceeding
 3000 employees in 53 clas-
sifications.  Although the Employer had been in exis-

tence for some time, and had a number of employment 
policies already in place, it had never bargained with a 
union before.  Similarly, while the Union had contracts 
with many other Las Vegas employers, it had never be-
fore bargained for an initial contract with one of the Em-
ployer™s size.   
In their negotiations, the parties departed from the 
general practice of adopting and modifying a contract 
that was already in existence.  Instead, they set out to 
create a novel agreement that could be used as a model 
by other area employers in the future.  Both the agree-
ment and the process used to achieve it were innovative.  
To encourage broad employee participation in the bar-
gaining process, the parties 
created a structured frame-
work of committees and subc
ommittees.  Once in place, 
these committees surveyed 
employee desires, brought 
participating employees ﬁup to speedﬂ on difficult con-

tract issues, evaluated the Employer™s existing practices, 
formulated and evaluated contract proposals, and worked 
with union representatives in 
drafting contract language.  
These committees met regularly and frequently, and con-
sistently made progress in thei
r efforts.  Midway through 
negotiations, the parties incorporated small group meet-
 MGM GRAND HOTEL 467ings into their negotiations to streamline the process and 
set the agenda for the empl
oyee meetings.  Significantly, 
groups of employees, with union support and assistance 

from outside polling companies and consultants, evalu-
ated each of the existing term
s of employment in the pro-
cess of structuring contract proposals, and thereafter, 
arrived at mutually agreeable
 contract terms through the 
negotiation process.  The very description of this bar-
gaining process shows just how complex and time-
consuming it was, as even the parties recognized when 
they began incorporating small group meetings into the 
negotiations in an attempt to move the process along. 
Our dissenting colleague, Member Brame, discounts 
the difficulties of the bargaining process because some of 
the final contractual provisions are similar to those in 

place prior to recognition or ar
e modifications of existing 
terms.  His argument ignores the simple realities of bar-
gaining.  The mere fact that the parties ultimately may 
settle on existing terms by no means rules out their con-
sideration of alternatives in difficult and lengthy negotia-
tions before reaching agreement.  Indeed, the record in-
dicates just that.  Provisions,
 such as those relating to 
wages and pension benefits, were considered, discussed, 

and modified to provide greater flexibility in future nego-
tiations.
8  Significantly, the contract broke new ground 
with its ﬁliving contractﬂ provisions and a commitment to 

study the feasibility of child care,
9 provisions that had 
never before been included in other hotel-casino con-
tracts in Las Vegas.  
In sum, upon recognition, the parties developed an 
elaborate working framework which resulted in fruitful 

and effective bargaining.  At all relevant times prior to 
the filing of each of the three petitions, it is clear that the 
parties were diligent in their efforts to reach agreement, 
never reached impasse, and consistently expressed their 
desire to complete the negotiations and execute a con-
                                                          
                                                           
8 For instance, while the wage stru
cture remained substantially the 
same as that in place prior to recognition, the parties, through the nego-
tiation process, solicited a pledge fr
om the Employer to ﬁmeet or beatﬂ 
the wages at other Las Vegas resorts,
 and the contract provides a provi-
sion to reopen negotiations to carry out
 this pledge.  The parties further 
agreed to have this ﬁmeet or beatﬂ commitment subject to binding arbi-
tration.  Similarly, the parties di
d not merely adopt the Employer™s 
existing pension benefits.  Rather, through negotiation, the parties 
drafted a provision that would allo
w the employees to choose between 
the Employer™s plan or the Union™s pension plan.  Arriving at this 
agreement required the parties to ne
gotiate over such details as effec-tive dates of the election, the Employer™s contribution to the funds, 

vesting dates of each fund, length 
of service bonus contributions, and 
service credit for employees who opt to contribute to the union plan.   
9 The parties negotiated over the f
easibility of the Employer™s open-
ing an on-site child care center.  While no specific provisions were 
placed in the contract, the agreement 
in itself is significant as no other 
Las Vegas resort contains such a f
acility.  Over the course of negotia-
tions, the Union formed a committe
e, which the Employer has prom-
ised to work with in investigati
ng the issues involved in constructing 
and maintaining such a facility.  Th
eir agreement on the child care issue 
was hardly ﬁunripenedﬂ as labeled by Member Brame, but rather was 
reflective of the problem-solving approach in their living contract. 
tract.  In particular, at the time Petition III was filed,
10 the 
parties had made substantial progress toward reaching 
agreement, had few remaining issues to resolve, and 
worked steadily to finalize 
their agreement, which they 
achieved only days after the petition was filed.  Indeed, 
the parties had reiterated their commitment to finalize 
their negotiations just a few weeks prior to Petition III™s 

filing.  The record reflects th
e parties™ steady efforts to 
achieve closure to their bargaining; not only did the par-
ties continue to meet frequently, they had reached 
agreement on the 
vast majority
 of the contractual provi-
sions prior to Petition III.  The fact that the process took 

over 11 months to complete, or that there remained a few 
issues when Petition III was filed, does not, and should 
not, form the basis for thwarting the extensive good-faith 
efforts of these parties.  To further the Act™s policy of 
favoring ﬁsound and stableﬂ labor-management relations, 
it is incumbent upon the Board to recognize and encour-
age the efforts expended by
 both the Employer and the 
Union in attempting innovative bargaining structures and 

processes and novel contractual provisions.  To deny the 
protection of the voluntary recognition bar in this case 
would frustrate such creative 
efforts by forcing the par-
ties to endure the disruption 
of a decertification election 
just when their efforts are 
on the verge of reaching frui-
tion. 
Under the unique circumstances presented here, we 
find that, in balancing the competing goals of effectuat-
ing free choice while promoting voluntary recognition 
and protecting the stability of collective-bargaining rela-
tionships, the purposes of the Act are best served by a 
finding that a reasonable tim
e had not elapsed at the time 
the instant petitions were filed.  In reaching this conclu-

sion, we recognize our dissenting colleagues™ concern for 
protecting the employees™ Section 7 right to choose their 
bargaining representative.  We take seriously the Act™s 
command to respect the free choice of employees as well 
as to promote stability in bargaining relationships.  These 
two statutory goals often require careful balancing by the 
Board.  See St. Elizabeth Manor, Inc.
, 329 NLRB No. 
36, slip op. at 5 (1999).  In the instant case, we believe 
that such a balance has been 
achieved.  We note that the 
employees are not forever for
eclosed from changing or 
eliminating their bargaining 
representative at the appro-
priate time, i.e., during the window period prior to the 
expiration of the collective-ba
rgaining agreement.  The 
voluntary recognition bar extends for a reasonable pe-
riod, not in perpetuity.
11  10 Our dissenting colleagues agree that a reasonable time for bargain-
ing had not elapsed at the time Petit
ions I and II were filed and take 
issue only with Petition III. 
11 We further note that shortly after Petition III was filed the em-
ployees were given an opportunity to express their opinion through a 
ratification vote.  The employees appr
oved the contract by a margin of 
7 to 1.   
The fact that, as the Petitioner alle
ges, the number of votes in the 
ratification is exceeded by the numb
er of decertification signatures, is 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 468ORDER The Regional Director™s dismissals of the instant peti-
tions are affirmed.
                                                                                              
 MEMBER HURTGEN
, dissenting. 
I would grant review and process the petition in Case 
28ŒRDŒ786. 
The Employer voluntarily 
recognized the Union on 
November 15, 1996, and bargaining commenced.  On 
April 17 and September 10, 1997, decertification peti-
tions were filed.  The Regional Director concluded that a 
reasonable time for bargaining had not elapsed, and he 
therefore dismissed these petitions.  On November 6, 
1997, a third decertification 
petition was filed.  The Re-
gional Director concluded that a reasonable time had still 
not elapsed, and he dismissed this third petition.  My 
colleagues deny review.  I would grant review and re-
verse as to the third petition. 
This case, and others like it, require a balance between 
(1) giving the employer and union a reasonable opportu-

nity to reach a collective-bargaining agreement and (2) 

protecting the Section 7 rights of employees to reject or 
retain the union as their representative.  While the first 
factor represents a policy choice, the latter one is ex-
pressly in the Act, and indeed 
lies at the heart of the Act.  
Thus, while I agree that bala
ncing is required, and I am 
sensitive to both factors, the Act compels me to be espe-
cially sensitive to the second factor. 
The employees involved here have tried three times to 
get an election.  The door has been slammed shut on all 

three occasions.  Further, 
on November 13,
 1997, after the third petition was filed, a contract was reached, expir-

ing on November 12, 2000.  Thus, the dismissal of the 
petition effectively closes the Section 7 door for 3 years. 
The evidence shows that, as of November 6, the parties 
remained apart on wages, no-strike/no-lockout, health 

and welfare, pension, and subcontracting.  Admittedly, 
the parties were close to agreement on these issues, but 
                                                           
not relevant as none of the parties 
allege that the em
ployees were pre-
vented in any way from placing votes for or against ratification of the 
contract.  Indeed, the Union held information meetings on the contracts 
and provided opportunities for all un
it employees, regardless of union 
membership, to vote on the contract.  While Member Brame™s dissent 
argues that employees wishing to vote 
on the ratification of the contract 
may have been prevented from doi
ng so by inconvenient scheduling 
and ﬁsecurity concerns,ﬂ the correspondence between the parties in the 

record indicates otherwise.  In a
ddition to the time slots normally re-
served for employee meetings, which the Union noted are scheduled to 
ensure the largest employee partic
ipation, additional meeting times 
were scheduled throughout the day 
to accommodate the schedules of 
employees working on all shifts.  In addition to its regular security 

force, the Union also hired uniformed police officers to be present 
throughout the meetings to reassure all employees that the balloting 
would be conducted in a safe
 and orderly manner.   
Finally, neither Member Brame nor
 the Petitioner argues that an un-
representative contingent of employees voted on ratification of the 
contract, or that the Union committed any specific acts that would 
prevent or discourage those employees opposing the execution of the 
contract from voting.  
the fact remains that they ha
d not yet reached agreement.  
More importantly, the parties were also apart on: exten-
sion of contract to other operations; employment proce-
dures; and workweek scheduling. 
In sum, more than 11 months after recognition, the 
parties were still apart on many important issues.  Con-

cededly, there was a reasonabl
e chance, as of November 
6, that these issues would be resolved.  Certainly, with 
the benefit of hindsight, we
 now know that an agreement 
was reached on November 13.  However, the issue is not 
whether, as of November 6, there was a reasonable pros-
pect for agreement.  Rather, the issue is whether the par-
ties, as of November 6, had 
already been given a reason-
able time in which to succeed.  As discussed above, that 

question must take into account the Section 7 right of the 
employees to reject or retain the Union as their represen-
tative. 
In a case involving a Board certification, the insulated 
period is 12 months.  That is, where the employees have 
registered their choice in the context of the solemnity of 
a Board election, their Secti
on 7 right to ﬁchange their 
mindsﬂ is effectively foreclosed for 12 months.  By con-
trast, in a case involving only voluntary recognition, the 
period is only ﬁa reasonable period of time.ﬂ  There is no 

representation case where that 
time has been extended, as 
here, to a period that is just 9 days short of 12 months.  I 
would not so extend it here. 
I would conclude that a period of almost 12 months is 
not an unreasonably brief period, at least as compared to 
the importance of the Section 7 rights involved here.  

Thus, I would give these employees, who have been 
twice foreclosed from exerci
sing these rights, an oppor-
tunity to now exercise those rights.
1 My colleagues say that ﬁwhat constitutes a reasonable 
time is not measured by the number of days or months 
spent in bargaining.ﬂ  I find it strange that the concept of 
ﬁreasonable timeﬂ would not take into account, inter alia, 
the factor of time.  Conceded
ly, there are also other fac-
tors that are relevant, i.e., 
what transpired during the bar-
gaining.  However, that is not to say that ﬁtimeﬂ is irrele-

vant.  Indeed, because the Sec
tion 7 right to reject a un-
ion is foreclosed during the period, the length of that 
period is important. 
My colleagues point to the facts that: this was a first 
contract: it covers many employees; and it may set a pat-

tern.  As to the first point, I note that the Union has ex-
perience in negotiating with other casino hotels in the 
area, and the Employer also
 knows this area industry 
well.  As to the second point, although the Employer™s 
hotel is among the largest on the Las Vegas Strip, my 

colleagues do not claim that it 
is the largest.  That is, 
 1 Ford Center for the Performing Arts
, 328 NLRB No. 1 (1999), is 
clearly distinguishable.  In that case, the period was 9 months.  Further, 
as of the time of the petition, the parties were on the verge of complete 
agreement.  Finally, the petition was 
for only a small part of the unit in 
which bargaining was occurring. 
 MGM GRAND HOTEL 469there are other large hotels in this area, and the Union has 
negotiated contracts with them.  As to the third point, the 
fact that this contract ﬁmayﬂ set a pattern for other hotels 
is no reason to deny these employees a chance to exer-
cise their Section 7 rights to decertify the Union. 
The majority notes that the parties used innovative 
procedures in their bargaining, and that the parties dealt 

with difficult and novel bargaining issues.  As to the pro-
cedures, I note that they were designed at least in part to 
ﬁstreamline the process.ﬂ  It is
 a bit ironic that such pro-
cedures are now relied on to explain the large amount of 
time for these negotiations.  As to the assertedly difficult 
and novel issues, I simply note that a period of almost 1 
year would not appear to be an unreasonably short period 
in which to reach agreement, 
particularly where, as here, 
the bargaining is in good faith.  After all, the period for 
insulated bargaining is only 1 year after an election, irre-
spective of how difficult the bargaining issues may be.  

Finally, I note that the difficulty of bargaining is only a 
factor to be balanced against the importance of protecting 
the Section 7 rights of employees.
2 Finally, my colleagues note that the ﬁrecognition barﬂ 
principle operates to preven
t an employer from delaying 
the bargaining process in the hope that such a delay will 

undermine a union.  Obviously, that principle has no 
relevance here.  There is no assertion or claim that the 
Employer has been dilatory or otherwise bargained in 
bad faith.  What is relevant here is that the Section 7 
rights of employees are being foreclosed. 
 MEMBER BRAME
, dissenting. 
Today, the majority denies 
over 60 percent of the em-
ployees in a 3100 employee bargaining unit access to a 

Board-supervised election, apparently favoring a highly 
suspicious card check conducted a year previous.  I can-
not join with the majority™s holding, which will encour-
age employers and unions to manipulate our procedures 
in order to preclude employ
ees from exercising their 
right to change or forgo union representation.
1  Thus, in 
the name of ﬁindustrial stability,ﬂ today™s majority has 

sacrificed employees™ Section 7 rights to engage in self-

organization or to refrain therefrom. 
The specific issue presented is whether, as of Novem-
ber 6, 1997, the date on which the employee representa-
tive of MGM Grand Hotel file
d this third decertification 
                                                          
                                                           
2 I do not enter the debate (between the majority and Member 
Brame) as to the number of employ
ees who voted for contract ratifica-
tion on November 13, and the significance of that number.  In my view, 
the critical fact is that on November
 6 a requisite number of employees 
said that they desired an election.  
1 In 
General Cable Corp
., 139 NLRB 1123, 1125 (1962), the Board 
stated that ﬁ[c]ontracts of definite
 duration for terms up to 3 years will 
bar an election for their entire period.ﬂ  See also 
Appalachian Shale 
Products
 Co., 121 NLRB 1160 (1958), in which the Board described 
the requirements a contract must meet if it is to serve as a valid contract 
bar. 
petition (Petition III),
2 a reasonable time for bargaining 
between the Employer and the Union had elapsed so as 
to justify dismissing their petition.
3  My colleagues find 
that a reasonable time for ba
rgaining had not elapsed and 
affirm the Regional Director™s refusal to process Petition 
III on that ground.  I disagree.  I would grant the Peti-
tioner™s request for review of the Regional Director™s 
decision, reverse the Regional Director, reinstate Petition 
III, and remand for further proceedings consistent here-
with. 
I. FACTS The controversy here stems from collective-bargaining 
negotiations between the Employer and the Union and 
employees™ perceptions of those negotiations as ex-
pressed through the majority-supported Petition III.   
The Employer, MGM Grand Hote
l, operates one of the 
largest hotel-casinos in the world, which includes a 
5005-room hotel, casino areas, several restaurants, and 

other attractions in Las Vegas.  The Employer opened for 
business in December 1993.  
For nearly 3 years, the Em-
ployer operated nonunion.  It developed novel employ-
ment terms and conditions that were, as the Union con-
ceded, generally attractive to employees.  As the Union 
also acknowledged, the Employer had established an 
employee culture that stressed teamwork and the impor-
tance of employees.  Nonethel
ess, the Union, which has 
collective bargaining agreemen
ts with at least 35 other 
Las Vegas hotel-casinos, vigorously attempted to garner 
employees™ support through an organizing drive.
4  The 
Union™s organizing efforts were
 unsuccessful in that the 
Union did not petition the Board to conduct an election.
5  However, on May 31, 1996, the Employer signed a 
ﬁMemorandum of Agreementﬂ with the Union.  This 
memorandum required the Em
ployer to recognize the 
Union based on a valid card check, gave union organiz-
ers access to the Employer™s property, and precluded the 
Employer from filing a petition for a Board-conducted 
representation election.
6   2 The Petitioner filed decertification petitions on April 17 (Petition 
I), September 10 (Petition II), and 
November 6, 1997 (Petition III).  
Another decertification petition, file
d on July 22, 1997, was not proc-essed.  My colleagues affirm the 
Regional Director™s dismissals of 
Petitions I, II, and III.  I dissent only from my colleagues™ decision to 
affirm the Regional Director™s dismissal of Petition III.  All references 
to Petition III refer to the decertification petition filed on November 6, 
1997.   
3 The reasonable time for bargaining standard is described in sec. II 
of this opinion. 
4 The record shows that the Union™s bargaining goal was to retain, 
and improve, where necessary, the Em
ployer™s established employment 
practices. 5 Pursuant to Sec. 101.17 and 101.18 of the Board™s Rules, the Board 
will not conduct a secret-ballot election unless a union™s petition is 
accompanied by evidence of represen
tation, which consists of signa-
tures or cards or petitions indicating that at least 30 percent of the em-
ployees in the unit sought support the election request. 
6 The Union had previously entere
d into similar agreements with 
other Las Vegas hotel-casinos. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 470On November 15, 1996, the Employer voluntarily rec-
ognized the Union based on the results of a card check.
7  Following recognition, the remaining taskŒindeed the 
only taskŒfor the Union and the Employer was to execute 

a collective-bargaining agre
ement within a reasonable 
time.
8  The chief negotiators for the Employer and the 
Union had many years of experience in negotiating col-
lective-bargaining agreements in Las Vegas and had ne-
gotiated other collective-bargaining agreements with 
each other.  The parties esta
blished a framework for bar-
gaining that included subc
ommittees, committees, task 
forces, and main negotiating sessions; the parties also 
evaluated employee opinion ab
out the goals of the bar-
gaining process by using polls and surveys.  The frame-
work for bargaining, with the addition of small group 
meetings, was completed in the spring of 1997.  Actual 
negotiations began on March 3, 1997, approximately 9 
months after the neutrality agreement and 3 months after 
the Employer had voluntarily recognized the Union.  The 
Union did not make its first contract proposal until April 
8, 1997.  Unhappy employees filed decertification peti-
tions on April 17, July 22,
9 September 10, and November 
6, 1997.  
As of November 6, 1997, the Employer and the Union 
had not executed a collective-bargaining agreement.  In 
fact, the Employer and the Un
ion remained apart on pro-
visions relating to retirement benefits, medical benefits, a 
child care center, management rights and responsibilities 
(subcontracting provisions), no-strike/no-lockout, work 
week scheduling, as well as issues relating to tips for 

complimentary banquet or room service functions and 
tips and gratuities within the bell department.  The par-
ties did not need to negotiate over the creation of initial 
medical and retirement benefits insofar as the Employer 
already had medical and retirement plans in place; in-
stead, the parties negotiated over whether to give em-
ployees the choice of remaining with the Employer™s 
plans or joining the Union™s plans.  
The parties reached agreement on the ﬁliving contractﬂ 
provision on October 24, 1997.  The three-paragraph 

ﬁliving contractﬂ provision, contained in section 2.02 of 
article 2 (Labor-Management 
Cooperation), establishes a 
problem-solving mechanism through which the parties 

may raise mutually agreed-upon issues.
10  The ﬁliving 
                                                          
                                                                                             
7 The results of the card 
check revealed that only 52.6 percent of the 
eligible employees (1494 out of unit that then included 2840) signed 
authorization cards. 
8 See sec. II, infra. 
9 As noted, the petition filed on July 22, 1997, was not processed.
 10 Sec. 2.02, entitled ﬁProblem Solv
ing Teams,ﬂ states the following 
(the agreement refers to unit 
employees as ﬁcast membersﬂ): 
 (a) The parties may establish Problem Solving Teams con-
sisting of Cast Members (selected by the Union), Union rep-
resentatives, and management representatives (selected by 
the Cast Relations Department) for a total Team composi-

tion of 8Œ10 members.  Teams may be utilized only by mu-
tual agreement.  The parties agree to primarily make use of 
contractﬂ concept originated at the Employer™s sugges-
tion and was designed, initially, to address issues relating 
to housekeeping employees.  It is the only employment 
procedure that was created outrightŒthe Employer™s other 
existing employment procedures were merely modified 
by the parties.  The partie
s reached an ﬁagreementﬂ on 
wages on November 5, 1997.  The wage agreement, 
however, simply continued the Employer™s then current 
wage schedules and includes a limited contract re-opener 
through which the parties will, pending the outcome of 
the Union™s negotiations with the preponderance of ma-
jor Las Vegas Strip hotel-casinos, negotiate wage in-
creases for the period July 14, 1998, through July 2000.  
If the parties do not agree, the matter of wages will be 
submitted to arbitration, but th
e arbitrator does not have 
the authority to determine a wage increase for any classi-
fication which exceeds the wage increases for the compa-
rable classification negotiated by the Union with the pre-
ponderance of Las Vegas Strip hotel-casinos.  
Although the Union and Employer had reached agree-
ment on several other matters, a full agreement had not 
been reached when the Petitioner filed Petition III on 
November 6, 1997.  However, on November 8, 1997, 2 
days after the Petitioner filed Petition III,
11 the Employer 
announced to its employees in a newsletter that it had 
reached a tentative collective-
bargaining agreement with 
the Union and that informational meetings at the MGM 
Grand and a ratification vote at union headquarters 
would soon follow.  The te
ntative agreement was an-
nounced despite the fact that
 no genuine agreement had 
been reached relating to the 
construction of a child care 
 facilitators, translators and trai
ners who are available at no cost (e.g., FMCS, DOL or other similar services).  If quali-
fied facilitators, trainers and translators cannot be provided 
at no cost, the parties agree th
at the costs related to the Teams shall be shared evenly by the parties. 
(b) Cast Members shall be compensated at their regular 
straight time rate of pay for the time spent on Problem Solv-
ing Teams.  A neutral professional facilitator may be used 
for the Teams until the parties mu
tually agree that the Team 
sessions will be conducted by group representatives. 
(c) Both the Union and the MGM Grand may raise mutually 

agreed upon issues through the Teams.  The Teams cannot 
be used to supplant or replace the Dispute Resolution proce-
dure and the Union retains all of its existing rights at its sole 

election to file grievances ove
r alleged violations of the 
Agreement, either in lieu of or
 in addition to discussing the 
subject of a grievance through the Teams. 
 Sec. 2.01, entitled ﬁPartnership,ﬂ wh
ich is not part of the ﬁliving 
contractﬂ concept, states, in part:  ﬁ[b]oth parties agree to meet regu-
larly, at the request of either part
y, to discuss problems, Cast Members 
suggestions, methods of improving mo
rale, and other similar subjects.ﬂ 
11 In between November 15, 1996, and November 13, 1997, employ-
ees™ dissatisfaction with the bargaining process grew, as evidenced by the increasing level of employee support that accompanied each of the 

Petitioner™s decertification petitions.  Petition I was supported by ap-

proximately 1500 eligible employees.  Over 1900 eligible employees, a 
majority of the 3100 unit employees, supported Petitions II and III. 
 MGM GRAND HOTEL 471center (the bargaining parties merely decided to study the 
issue) 12 and, as described above, wage increases.  
On November 13, 2 days before the 1-year anniversary 
of the Employer™s extending voluntary recognition to the 
Union, the Union held a ratification vote at the Union™s 
headquarters.  Before the actual vote, the Union™s chief 
negotiator encouraged the attending employees to ratify 

the contract.  Counsel for the Petitioner had expressed 
reservations about the scheduling of the ratification vote, 
and noted that several employees had security concerns 
about holding the vote at the 
Union™s headquarters.  Al-
though the voting was open to all employees, fewer than 
one-third of the bargaining unit employees participated 
in the ratification vote, and the collective-bargaining 
agreement was approved by a vote of only 740 to 103.  
That same day, the Employer and the Union formally 
executed a collective-bargaini
ng agreement, which ex-
pires on November 12, 2000.  With the contract came the 
Board™s contract bar, and with today™s decision, the ap-
proximately 1900 employees who supported Petition III 
have lost any right to change their collective-bargaining 
representative for 3 additional years. 
On December 3, the Regional Director dismissed Peti-
tion III on the ground that as of November 6 a ﬁreason-

able timeﬂ for bargaining had not elapsed.  The Petitioner 
filed a timely request for review of the Regional Direc-
tor™s decision, which my colleagues deny today.  
II. THE REASONABLE TIME FOR BARGAINING STANDARD
 The Employer here voluntaril
y recognized the Union.  
An employer may voluntarily recognize a union as the 

unit employees™ bargaining representative if done in 
good faith, and on the basis of a previously demonstrated 
majority.
13  Voluntary recognition is fundamentally dif-
ferent from a ﬁsolemnﬂ
14 election conducted under ﬁlabo-
ratory conditions.ﬂ
15  A Board election and the Board 
certification that follows occupy a special place in Board 
law:  There is no doubt but that
 an election . . . con-ducted secretly . . . after the employees have had the 

opportunity for thoughtful consideration, provides a 

more reliable basis for determining employee senti-
ment than an informal 
card designation procedure 
where group pressures may induce an otherwise re-
                                                          
                                                           
12 Art. 13, entitled ﬁChild Care Cent
er,ﬂ states, in pertinent part:  
ﬁ[T]he Parties agree that within ninety
 days of the effective date of this 
Agreement they will form a labor-m
anagement committee to study the 
need for and the feasibility of es
tablishing a child care center on the 
Employer™s premises.  The committee will include representatives of 
the Employer, Cast Members and labo
r organizations representing Cast 
Members.ﬂ 
13 See, e.g., 
Bus Systems, 297 NLRB 169 (1989); 
Josephine Furni-ture Co., 172 NLRB 404 (1968); and 
Sound Contractors Assn
., 162 
NLRB 364, 365 (1966). 
14 Ray Brooks v. NLRB
, 348 U.S. 96, 99 (1954). 
15 General Shoe Corp., 77 NLRB 124, 127 (1948). 
calcitrant employee to go along with his fellow 
workers.
16  Thus, ﬁsecret elections are generally the most satisfac-
toryŒindeed the preferredŒmethod of ascertaining 
whether a union has majority support.ﬂ
17  Following a 
Board election and a subsequent certification, the Board 
applies its certification year rule.  Absent unusual cir-
cumstances, the certification year rule both prohibits the 
employer from withdrawing recognition
18 and bars both 
employees and the employer from filing election peti-
tions for a 1-year period, irrespective of loss of majority 
status.19  ﬁBy thus substantially foreclosing any question 
of representation and clearly defining the duty of the 

employer during the 1-year
 certification period, the 
Board [achieves] the dual purpose of encouraging the 
execution of a collective bargai
ning contract and enhanc-
ing the stability of industrial relations.ﬂ
20  By contrast, where an empl
oyer voluntarily recognizes 
a union, Board practice forecl
oses withdrawals of recog-
nition
21 and election petitions
22 for a ﬁreasonable timeﬂ 
while the parties negotiate, rather than for a definite 1-

year period.
23  After an employer has extended voluntary 
recognition to a union, ﬁthe parties must be afforded a 
reasonable time to bargain 
and to execute the contracts 
resulting from such bargaining.  Such negotiations can 
succeed . . . and the policies of the Act can thereby be 
effectuated, only if the parties can normally rely on the 
continuing representative status of the lawfully recog-
nized union for a reasonable period of time.ﬂ
24  In apply-
ing this principle, ﬁthe Board seeks to balance the com-
peting interests of effectuating employee free choice, 
while promoting voluntary recognition and protecting the 
stability of collective-bargaining relationships.ﬂ
25 Determining what constitutes a reasonable time for 
bargaining following an employer™s lawful voluntary 

recognition of a union is not always a clear-cut task.  The 
 16 NLRB v. Cayuga Crushed Stone, 
474 F.2d 1380, 1383 (2d Cir. 
1973).  The Board has expressed si
milar concerns 
about employer 
conducted polls.  See, e.g., 
Struksnes Construction Co., 
165 NLRB 
1062 (1967). 
17 NLRB v. Gissel Packing Co
., 395 U.S. 575, 602 (1969). 
18 Ray Brooks v. NLRB
, supra at 96, 98. 
19 Centr-O-Cast & Engineering Co., 
100 NLRB 1507, 1508 (1952). 
20 Id. at 1508. 
21  See, e.g., Top Job Building Maintenance Co
., 304 NLRB 902 
(1991); 
Jerr-Dan Corp., 237 NLRB 302 (1978). 
22 See, e.g., Rockwell International Corp
., 220 NLRB 1262, 1263 
(1975): ﬁ[f]ollowing  a lawful grant 
of recognition the parties are enti-
tled to a reasonable period of time to permit them to negotiate a collec-
tive-bargaining agreement; during th
at period a decertification petition 
is not timely.ﬂ   
23 The reasonable time for bargaini
ng standard also applies to bar-
gaining following a Board order or a settlement agreement.  See 
Franks 
Bros. Co. v. NLRB
, 321 U.S. 702 (1944) (Board order); 
Poole Foundry 
& Machine Co
., 95 NLRB 34 (1951), enfd. 192 F.2d 740 (4th Cir. 
1951), cert. denied 342 U.S. 954 (1952) (settlement agreement). 
24 Keller Plastics Eastern, Inc.
, 157 NLRB 583, 587 (1966).   
25 Ford Center for the Performing Arts
, 328 NLRB No. 1, slip op. at 
1 (1999). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 472analysis is fact-intensive and depends on the particular 
circumstances of each case, for ﬁ[t]here are no rules con-
cerning what constitutes a ‚reasonable time™ [and] each 
case must rest on its own particular facts.ﬂ
26  Moreover, 
ﬁthe determination of whether a reasonable time has 
elapsed cannot be made prospectively, but can only be 
made after an examination of
 the bargaining history.ﬂ
27  A reasonable time for bargaining ﬁdoes not depend on 
either the passage of time or
 on the number of meetings 
between the parties, but inst
ead on what transpired and 
what was accomplished during the meetings.ﬂ
28  In de-
termining whether there has been bargaining for a rea-
sonable time, ﬁ[t]he Board considers the degree of pro-
gress made in negotiations, whether or not the parties are 
at impasse, and whether the parties are negotiating for an 
initial contract,ﬂ
29 mindful that ﬁwhere the parties are 
negotiating for a first contract, the Board recognizes the 
attendant problems of establishing initial procedures, 

rights, wage scales and benefits.ﬂ
30 III. ANALYSIS
 Today™s case compels the Board to balance the com-
peting goals of, first, protecting employees™ Section 7 
right to reject or retain a union as their collective-
bargaining representative,
31 and, second, giving an em-
ployer and a union a reasonab
le opportunity to execute a 
collective-bargaining agreemen
t.  Employees™ Section 7 
rights comprise the core of the Act and, in applying the 

balancing process, the Board must show special sensitiv-
ity toward employees™ rights.  Sadly, my colleagues in 
the majority have abandoned employees™ Section 7 rights 

in favor of ﬁindustrial stability,ﬂ
32 and, in the process, 
have enabled the Employer and the Union to deprive 

employees of their right to decide, in a secret-ballot elec-
tion, whether to retain the Union as their collective-
bargaining representative.  Ov
er 1900 employees out of a 
unit of 3100 employees have requested an election and 
retained counsel to support their third petition.  After 356 
days, the Employer and the Union had failed to reach an 
agreement.  Undoubtedly aw
are that a reasonable time 
for bargaining cannot possibly extend past the 1-year 

period allowed certified unions, the Employer and the 
                                                          
 26 Lee Lumber & Building Material Corp
., 322 NLRB 175, 179 
(1996), remanded 117 F.3d 1454 (D.C. Cir. 1997). 
27 Exxel-Atmos, Inc
., 323 NLRB 888, 889 (1997), enfd. in relevant 
part 147 F.3d 973, 975 (D.C. Cir. 1998), cert. denied 525 U.S. 1067 
(1999). 
28 Lee Lumber & Building Material Corp
., supra at 179. 
29 Id. 
30 Ford Center for the Peforming Arts, supra, slip op. at 1. 
31 Sec.7 of the Act states, in pertin
ent part: ﬁ[e]mployees shall have 
the right to self-organization, to form
, join or assist labor organizations, 
to bargain collectively through representatives 
of their own choosing
.ﬂ  (Emphasis added.)   
32 Invoking ﬁstabilityﬂ begs the issue.  We first must ask what is the 
desirability of the condition being stab
ilized and at what cost.  Here the minimum cost is a 4-year delay in 
granting 1900 petitioning employees 
the Board-conducted secret-ballot elec
tion they have so persistently 
petitioned for. Union, faced with Petition III, quickened their bargaining 
pace, threw together a half
-ripened agreement, and exe-
cuted it just in time to allow the Regional Director to 
declare that the contract for
eclosed these employees from 
Board processes for 3 more years. 
My colleagues™ conclusion th
at a reasonable time for bargaining had not elapsed by November 6, 1997, flows 
from their mistaken belief that the parties™ election to 
utilize a complicated and groundbreaking bargaining 
process justified the unusually lengthy amount of time.  
Contrary to my colleagues, I believe that the facts of this 
case demonstrate that the bargaining need not be catego-
rized as complex, unwieldy, or deserving of special 
treatment.  To do otherwise allows the parties who exe-
cuted the neutrality agreement and later the voluntary 
recognition to manipulate the bargaining process and 
deny over 1900 employees 
the one thing they want: a 
Board-conducted secret-ballot election. 
In determining whether a reasonable time for bargain-
ing had elapsed by the time Petition III was filed, I will 
consider the following factors traditionally used by the 

Board and their significance: 
first, whether the parties 
were negotiating for an initial contract; second, whether 
the parties reached an impasse; and finally, and most 
significantly, the degree of progress made in negotia-
tions.  As stated above, these factors are applied as part 
of the overall balancing of employees™ Section 7 rights 
against the need for stability
 in collective-bargaining 
relationships. 
A. Initial Contract 
As the majority correctly notes, the Employer and the 
Union were negotiating for an initial contract.  From De-
cember 1993 until November 15, 1996, the date on 
which it recognized the Union, the Employer had oper-
ated the MGM Grand Hotel without a collective-
bargaining agreement and had developed its own em-
ployment practices.  Contrary to my colleagues, I find 
that the fact that the Employ
er and the Union were nego-
tiating for an initial contract did not pose unique difficul-
ties.  First, the relationship between the Employer and 
the Union was not strained by a bitter election contest.  
Indeed, the record discloses that the Board did not find 
the Employer guilty of any unfair labor practice charges 
since its opening, and despite the Union™s organizational 
campaign.  The Union and th
e Employer had operated 
for approximately 6 months under a voluntary neutrality 

agreement.  Second, the Employer™s employment proce-
dures were forward looking and hardly repressive.  
Third, the Union and the Empl
oyer did not face the diffi-
culties of negotiating new wage or benefits programs.  
The Union and Employer will keep the wage scale al-
ready in place (with any subs
equent potential increases 
dependent on the Union™s success at negotiating wages 

with other area employers, or ultimately, arbitration).  
Rather than negotiate new medical and retirement bene-
 MGM GRAND HOTEL 473fits, the Employer and the Union gave eligible employees 
the choice of either remaining in the Employer™s previ-
ously established medical and retirement plans or joining 
the Union™s medical and retirement plans.  Finally, al-
though certain existing employment procedures (such as 
leave procedures) were modi
fied, only a problem-solving 
procedure had to be created from scratch.  
My colleagues speculate that
 the elaborate framework 
within which the bargaining occurred necessitated an 
unusually lengthy bargaining period.  This framework 

consisted of numerous subcommittees, committees, bar-
gaining meetings, and task forces comprised of unit em-
ployee representatives.  My colleagues emphasize that 
the Employer operates one of the world™s largest hotel-
casinos and that the unit contains 53 classifications.  
Concededly, these facts are relevant to the analysis of 
whether a reasonable time for bargaining had elapsed.  
But by November 6, 1997, the framework for bargaining 
was well established.
33  The subcommittees, committees, 
and task forces were all in place.  There is nothing in the 
record that indicates that a 
process that might have been 
unwieldy in theory due to
 the unit™s size and the Em-
ployer™s size, was unwieldy in fact.  By November 6, 
with a framework for and experience with bargaining 
well in place, the Employer and the Union had nonethe-
less failed to agree on several major issues.  
B. Impasse 
The second factor to examin
e is whether the bargain-
ing parties reached impasse.  They did not.  However, the 
Board does not give the presence or absence of impasse 

controlling weight in determining whether a reasonable 
time for bargaining has elapsed.
34  In light of all the rele-
vant facts surrounding the barg
aining at issue, especially 

the bargaining parties™ failure to reach agreement on sev-
eral major issues at the time Petition III was filed, the 
absence of impasse here, standing alone, does not dem-
onstrate that a reasonable time for bargaining had not 
elapsed when Petition III was filed. 
C.  Progress in Negotiations 
At the time Petition III was filed, the Employer and the 
Union remained apart on several major issues.  Why the 
bargaining parties were still apart is less important than 
their simple failure to execut
e an agreement nearly 1 year 
after the voluntary recognition. The parties™ failure to 
agree on a contract after 356 days of bargaining demon-
strates that although bargaining may have been fruitful in 
some areas, it was less successful in others.  ProgressŠ
or even agreementŠafter November 6, 1997, is not con-
                                                          
 33 As noted, small group meetings were added to the bargaining 
framework in the spring of 1997.  
Until then, the bargaining parties had relied on surveys, committees, subcommittees, task forces, and main 
negotiating sessions.  Thus, the ba
rgaining framework was completely 
in place by the spring of 1997.  The 
Union did not present its first con-
tract proposal to the Employer until April 8, 1997. 
34 Lee Lumber & Building Material Corp
., supra at 180 fn. 45. 
trolling because, if the reasona
ble time standard is to 
have any meaning, a line must be drawn at some point.  
Here, over 1900 employees drew that line.  Contrary to 
my colleagues, when we balance employees™ rights 
against the policy favoring stability in bargaining rela-
tionships, we must give greater weight to employees™ 
rights than the Employer and Union™s expressed desire to 

continue bargaining in the face of a majority-supported 
decertification petition. My colleagues argue that th
e bargaining parties were 
extremely close to executing an agreement when Petition 

III was filed.  Again, as of November 6, 1997, the date 
on which the Petitioner filed Petition III, the parties re-
mained apart on provisions relating to retirement bene-
fits, medical benefits, a child care center, management 
rights and responsibilities (subcontracting provisions), 
no-strike/no-lockout, and workweek scheduling, as well 
as issues relating to tips for complimentary banquet or 
room service functions and tips and gratuities within the 
bell department.  Of course, since the parties opposing 
the petitions entirely controlled the bargaining process 
and access to the negotiations, that is a claim easy to 
make and hard to disprove, 
especially by excluded em-
ployees who had no place at the table.  Nevertheless, 
even on this self-serving r
ecord, I do not believe that the 
negotiating parties established that they were on the 

verge of signing a contract when Petition III was filed.  
Certain aspects of the Employer and Union™s agreement 
and bargaining history strongly suggest that two issues, 
wages and the construction of a child care center, were 
put off for another day so that a collective-bargaining 
agreement could be executed in
 order to bar the decertifi-
cation petition.  A third issue, the ﬁliving contractﬂ provi-

sion, is mistakenly treated by my colleagues as justifica-
tion for the unusually lengthy bargaining period.   
First, the agreement demonstrates that the Employer 
made no written commitment to construct a child care 
center.  Novel as the four sentences that make up article 

13 (child care center) may be in terms of getting a Las 
Vegas hotel-casino to at least consider building a child 
care center, they only commit 
the Employer to convene a 
committee to study to feasibility of establishing a child 
care center on the Employer™s premises.  There is no 
actual commitment to construct a child care center.  Put 
differently, article 13 is only an agreement to negotiate at 
a later date. 
Second, as noted, the wage agreement (art. 9) merely 
confirms that the wage incr
eases already granted by the 
Employer to its employees as part of the customary wage 
increase were to last through July 14, 1998.  Future wage 
increases would be negotiated subject to the Union™s 
success at negotiating wage increases at other major ho-
tel-casinos.  Thus, section 9.03 contains a limited con-
tract re-opener that permits the wage increases to be 
made part of the agreement.
  If the Employer and the 
Union fail to agree on wage rates, the matter would be 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 474submitted to an arbitrator, but wages could not exceed 
the Union™s negotiated increases with other Las Vegas 
employers for comparable classifications.  
Third, unlike the majority, which argues that the goal 
of the negotiations was to 
put into place a ﬁliving con-
tractﬂ that would serve as a 
pattern contract for other 
hotel-casinos, I find that the 
ﬁliving contractﬂ provision, 
while perhaps unique among Las Vegas hotel-casinos, is, 

as articulated in the agreement, nothing more than a 
briefly described mechanism through which the Em-
ployer and Union, on mutual consent, may form prob-
lem-solving teams to handle problems not expressly con-
templated by the agreement.
35  My colleagues incorrectly 
rely on the allegedly esoteric nature of the ﬁliving con-
tractﬂ concept as an excuse for the unusual duration of 

the bargaining process.  I note, too, that section 2.01 
(Partnership) of the agreement,
 which is not part of the 
ﬁliving contractﬂ concept, states, in part, that ﬁ[b]oth par-
ties agree to meet regularly, at
 the request of either party, 
to discuss problems, Cast 
Member [employee] sugges-
tions, methods of improving morale, and other similar 
subjects.ﬂ  It is not entirely cl
ear that issues that can be 
raised through the problem-solving teams cannot also be 
raised, through employee suggestions, through the sec-
tion 2.01 provision.  Put differently, it is not at all clear 
that the ﬁliving contractﬂ provision is conceptually dif-
ferent from section 2.01 in any meaningful way.  Prior to 
the ratification vote, the Employer and the Union did not 
specifically define for empl
oyees what the ﬁliving con-
tractﬂ concept is; thus, during the course of negotiations, 
the parties bargained over an 
esoteric issue that the em-
ployees outside of the hous
ekeeping task force knew 
nothing about.  Furthermore, the parties had agreed to the 
ﬁliving contractﬂ provision by October 24, 1997, which 
means that negotiations relating to this provision were no 
longer an issue by the time the Petitioner filed Petition 
III.  Whatever the theoretical 
merits of such an approach, 
in fact more than 1900 of the 3100 employees in the unit 
have clearly (and persistently) announced their belief that 
they are excluded and aliena
ted from the process.  The 
Employer and Union had not persuaded the supposed 
beneficiariesŒthe employeesŒof the benefits, and, sadly, 
the Board now slams an iron 
gate in the face of 1900 
employees whose only request is that the Board allow 
them access to our crown jewel, a Board supervised se-
cret-ballot election. 
The record demonstrates that four negotiating sessions 
were held on or after November 6, 1997.  In between that 
                                                          
                                                           
35  As discussed above, the concept of the ﬁliving contractﬂ is em-
bodied in sec. 2.02 of art. 2 (labor-management cooperation) which 
states, in part, ﬁ[t]he parties ma
y establish Problem Solving Teams 
consisting of Cast Members (chosen by the Union), Union representa-
tives, and management representatives
 (selected by the Cast Relations 
Department). . . . Teams may be utilized only be mutual agreement.ﬂ  
Further, the Union and the Employer ﬁmay raise mutually agreed upon 
issues through the Teams,ﬂ but the teams do not ﬁsupplant or replaceﬂ 
the usual dispute resolution procedure.   
date and November 8, 1997, the Employer and the Union 
reached an agreement.  Th
e agreement was executed, 
after the ratification vote, on
 November 13, 1997.  Al-
though my colleagues find that the eligible employees 
overwhelmingly ratified the contract, that is a highly 
suspect conclusion.  First, 
although there are approxi-
mately 3100 employees in the bargaining unit, only 843 
employees voted, out of which 740 voted for the pro-
posal.  Second, it is possible that more employees did not 
vote because the ratification vote was inadequately pub-
licized insofar as it occurred a mere 2 days after the Em-
ployer held informational meetings regarding the tenta-
tive agreement for the employees
.  Third, it is unclear 
whether employees had the op
portunity to examine cop-
ies of the complete contract before the ratification vote.  
Finally, correspondence in the record addressed to coun-
sel for the Union and the Employer demonstrates that 
Petitioner™s counsel expressed concern about the incon-
venient scheduling of the ratification vote and noted that 
many employees were reluctant, based on security con-
cerns, to participate in a ratification vote at the Union™s 
headquarters.   The Board has long favored its secret-ballot process as 
the most desirable means of ascertaining employees™ 

preference regarding union representation.  Thus, it is 
long established in Board law that, even with strict safe-
guards, an employer™s ﬁpoll taken while a petition for a 

Board election is pending does not . . . serve any legiti-
mate interest of the employer that would not be better 
served by the forthcoming Board election.ﬂ
36  Why in 
these circumstances should a union™s ratification vote be 
accorded deference when an 
employer poll in an analo-
gous circumstance would not?  Where more than twice 

as many unit employees have expressed dissatisfaction 
with the Union™s performance than have expressed ap-
proval, common sense dictates
 that a formal election 
conducted by the Board should
 be held to determine em-

ployee sentiment.  Unlike a si
tuation where, for example, 
an employer has withdrawn recognition without an 
agreement, and a reasonable 
time analysis must be ap-
plied without knowing the results of the bargaining, a 
contract has been reached.  The majority purports to 
draw support from the extensive efforts taken by the 
Employer and Union to ﬁencourage broad employee par-
ticipation in the bargaining processﬂ and the large margin 
by which the contract was ratified.  Without the record 
before us, this might seem persuasive.  But not when 
only 740 
out of 3100 
eligible employees voted and 1900 
were simultaneously asking for a Board-conducted se-

cret-ballot election.  The remaining ﬁjustificationsﬂ re-
garding the innovative terms, studies, and the like should 
be addressed to the employees, not the Board.  And we, 
sitting in our remote offices far removed from the hurley-
burley of the hotel and casino, should be no more im-
 36 Struksnes Construction Co., 
165 NLRB 1062, 1063 (1967). 
 MGM GRAND HOTEL 475pressed by these procedures than the 1900 employees 
who supported Petition III.  The 3100 employees who 
must live and work under th
ese ﬁinnovativeﬂ procedures 
should decide, not we. 
What is relevant here is that, as of November 6, 1997, 
the Employer and the Union had not reached an agree-
ment.  Speculation about the difficulties inherent in an 

allegedly complicated bargaining situation is beside the 
point.  In the time since the voluntary recognition, em-
ployees asked for an election to decide whether to retain 
the Union.  Whether the bargaining was difficult or sim-
ple and whether the proposals were groundbreaking or 
mundane is less important than the fact that, on Novem-
ber 6, 1997, over 60 percent of the employees demon-
strated their displeasure with 
their bargaining representa-
tive which was, after all, recognized only by a thin ma-
jority. 
Petition III was the vehicle through which employees 
dissatisfied with the negotiations sought to shed light on 
the negotiations between the Employer and the Union.  
Inexplicably, my colleagues el
evate the bargaining rela-
tionship between the Employer and the Union over em-
ployees™ Section 7 rights, which is the only basis for 
validating that relationship.  In doing so, they emasculate 

Section 7 and extend the voluntary recognition bar to a 
point never before seen in Board law.
37  What now re-
mains of the distinction between the certification year 
rule and the reasonable time for bargaining standard?   
My colleagues also break new ground by giving un-
ions an incentive to reach an attractive agreement with an 

employer at employees™ expe
nse.  But the Board must 
never forget that unions exis
t at the pleasure of the em-
ployees they represent.  Unions 
represent
 employees; 
employees do not exist to ensure the survival or success 
of unions.  To allow a union 
to reach an agreement with 
an employer while ignoring th
e desires of over 1900 em-
ployees the Union purportedly represents strikes at the 
core of the Act, which is designed, after all, to protect 
employees™ right to organize or refrain therefrom. 
Today, the Employer and th
e Union get the agreement 
they wanted.  Over 1900 
employees asked for an elec-
tion.  Unfortunately, they will not get what they wanted 
even though a reasonable time
 for bargaining had elapsed 
when Petition III was filed.  I dissent.  
                                                           
 37 My research reveals no case find
ing that a reasonable period of 
time for bargaining following an em
ployer™s lawful voluntary recogni-
tion of a union had not elapsed beyond 9 months.  
Ford Center for the 
Performing Arts
, supra, slip op. at 1. 
 